DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 17/378,575 on July 16, 2021. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 07/16/2021 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang (US 20190325185 A1).

Regarding Claim 1, Tang teaches:
A method (See FIG. 12) for multipath reflection (See paragraphs [0063] and paragraph [0064], lines 12-25, disclosing multipath reflection (i.e., undesired signal from the reflection of other layers and impurities)) correction of acoustic signals (See paragraph [0064], last ten lines and paragraph [0065], disclosing how acoustic signals are corrected for the non-uniform effects of the multipath reflection) received at an ultrasonic sensor (FIG. 4: 450), the method comprising:
accessing characteristics of multipath reflection signals of the ultrasonic sensor (FIG. 12: 1230) (See paragraph [0085]: the non-uniformity data corresponds to characteristics of multipath reflection signals of the ultrasonic sensor), wherein the characteristics of the multipath reflection signals of the ultrasonic sensor comprise a relationship of primary signal contributions to multipath reflection signal contributions for acoustic signals received at the ultrasonic sensor (See paragraph [0068], lines 23-29 and FIG. 10: a relationship of primary signal contributions (the signals of interest) to multipath reflection signal contributions (undesired signals) for acoustic signals received at the ultrasonic sensor is shown in FIG. 10) at a plurality of times of flight for a plurality of locations of the ultrasonic sensor (See paragraph [0069]: a time-of-flight map is produced, which is obtained in step 1230 of FIG. 12);
receiving acoustic signals at the ultrasonic sensor (FIG. 12: 1210) over a time of flight range (See FIG. 6A and paragraph [0064], lines 12-19, showing that for a non-uniform contact layer, acoustic signals are received at the ultrasonic sensor 520 over a time of flight range, where the range depends on the shape of the non-uniform contact layer) while a target is interacting with the ultrasonic sensor (See paragraph [0084], lines 4-9), wherein the acoustic signals comprise a primary signal contribution and a multipath reflection signal contribution (See paragraph [0063]);
comparing the characteristics of the multipath reflection signals of the ultrasonic sensor to received acoustic signals (See FIG. 12: 1240) (See paragraph [0089], lines 1-7 and paragraph [0072]: in order to appropriately adjust the operating parameters based on the non-uniformity data, the characteristics of the multipath reflection signals (the non-uniformity data) of the ultrasonic sensor is compared to received acoustic signals to arrive at the optimum ToF indicated by the non-uniformity data); and
determining the primary signal contribution of the received acoustic signals at a plurality of times of flight (See FIG. 6A and paragraph [0072]: a ToF is determined for each ultrasonic transducer or group of ultrasonic transducers) of the time of flight range based on the characteristics of the multipath reflection signals of the ultrasonic sensor (See FIG. 12: 1250) (See paragraph [0090] and paragraph [0072]: once the operating parameters have been appropriately adjusted based on the non-uniformity data, the primary signal contribution of the received acoustic signals (the desired signal) at a plurality of times of flight of the time of flight range is determined based on the characteristics of the multipath reflection signals of the ultrasonic sensor).

Regarding Claim 2, Tang teaches:
The method of Claim 1, wherein the characteristics of the multipath reflection signals of the ultrasonic sensor are determined without a target interacting with the ultrasonic sensor (See paragraph [0068], last thirteen lines).

Regarding Claim 3, Tang teaches:
The method of Claim 1, wherein the characteristics of the multipath reflection signals of the ultrasonic sensor comprise a proportionality of the primary signal contribution and the multipath reflection signal contributions (See paragraph [0068], lines 23-29 and FIG. 10: a proportionality of the primary signal contribution (the signals of interest) and the multipath reflection signal contributions (undesired signals) is determined based on the time-of-flight curve in FIG. 10) at a plurality of locations and different times of flight for the ultrasonic sensor (See paragraph [0069]: in order to create a ToF map, the proportion of the signals is determined at a plurality of locations (corresponding to the subsets of ultrasonic transducers of interest) and different times of flight for the ultrasonic sensor).

Regarding Claim 4, Tang teaches:
The method of Claim 3, wherein the accessing the characteristics of multipath reflection signals of the ultrasonic sensor (See the above discussion of claim 1) comprises:
receiving a time of flight template (See paragraph [0070], lines 6-16 and paragraph [0084], lines 16-20: the grid ToF map corresponds to a time light template) defining the proportionality of the primary signal contribution and the multipath reflection signal contributions (See paragraph [0068], lines 23-29 and FIG. 10: a proportionality of the primary signal contribution (the signals of interest) and the multipath reflection signal contributions (undesired signals) is determined based on the time-of-flight curve in FIG. 10) at the plurality of locations and the different times of flight of the ultrasonic sensor (See paragraph [0069]: in order to create a ToF map, the proportion of the signals is determined at a plurality of locations (corresponding to the subsets of ultrasonic transducers of interest) and different times of flight for the ultrasonic sensor) during calibration  (See paragraph [0068], last thirteen lines), wherein the characteristics of multipath reflection signals of the ultrasonic sensor comprise the time of flight template (See paragraph [0084], lines 16-20).

Regarding Claim 6, Tang teaches:
The method of Claim 1, further comprising:
identifying an acoustic signal as a first primary signal of the target (See FIG. 12: 1250) (See paragraph [0090] and paragraph [0072]: once the operating parameters have been appropriately adjusted based on the non-uniformity data, an acoustic signal as a first primary signal (the desired signal) of the target; See FIG. 6A and paragraph [0064], lines 12-19: for example, an acoustic signal corresponding to TOF 2 is a first primary signal).

Regarding Claim 7, Tang teaches:
The method of Claim 6, wherein the comparing the characteristics of the multipath reflection signals of the ultrasonic sensor to the received acoustic signals (See the above discussion of claim 1) comprises:
comparing the characteristics of the multipath reflection signals of the ultrasonic sensor to the first primary signal (See FIG. 12: 1240) (See paragraph [0089], lines 1-7 and paragraph [0072]: in order to appropriately adjust the operating parameters based on the non-uniformity data, the characteristics of the multipath reflection signals (the non-uniformity data) of the ultrasonic sensor is compared to received acoustic signals to arrive at the optimum ToF indicated by the non-uniformity data; See FIG. 6A and paragraph [0064], lines 12-19: for example, the acoustic signal corresponding to TOF 2 is the first primary signal that is compared to the non-uniformity data in order to find an optimum ToF for the signal).

Regarding Claim 8, Tang teaches:
The method of Claim 7, wherein the determining the primary signal contribution of the received acoustic signals at the plurality of times of flight of the time of flight range based on the characteristics of the multipath reflection signals of the ultrasonic sensor (See the above discussion of claim 1) comprises:
identifying a second primary signal based on the comparing the characteristics of the multipath reflection signals of the ultrasonic sensor to the first primary signal (See paragraph [0037] and [0038]: by comparing the reflected ultrasonic signals for at least two different time-of-flights for the plurality of ultrasonic transducers to produce the non-uniformity data, a second primary signal is identified), wherein the second primary signal has a later time of flight than the first primary signal (See FIG. 6A and paragraph [0064], lines 12-19: for example, the acoustic signal corresponding to TOF 1 is the second primary signal with a later time of flight than the first primary signal corresponding to TOF 2 that is identified based on the comparing the characteristics of the multipath reflection signals of the ultrasonic sensor to the first primary signal (based on the non-uniformity data)).

Regarding Claim 10, Tang teaches:
The method of Claim 8, wherein the comparing the characteristics of the multipath reflection signals of the ultrasonic sensor to the received acoustic signals further (See the above discussion of claim 1) comprises:
comparing the characteristics of the multipath reflection signals of the ultrasonic sensor to the second primary signal (See FIG. 12: 1240) (See paragraph [0089], lines 1-7 and paragraph [0072]: in order to appropriately adjust the operating parameters based on the non-uniformity data, the characteristics of the multipath reflection signals (the non-uniformity data) of the ultrasonic sensor is compared to received acoustic signals to arrive at the optimum ToF indicated by the non-uniformity data; See FIG. 6A and paragraph [0064], lines 12-19: for example, the acoustic signal corresponding to TOF 1 is the second primary signal, which is compared to the non-uniformity data in order to determine an optimum ToF for the second primary signal).

Regarding Claim 11, Tang teaches:
The method of Claim 10, wherein the determining the primary signal contribution of the received acoustic signals at the plurality of times of flight of the time of flight range based on the characteristics of the multipath reflection signals of the ultrasonic sensor (See the above discussion of claim 1) comprises:
identifying a third primary signal based on the comparing the characteristics of the multipath reflection signals of the ultrasonic sensor to the second primary signal (See paragraph [0037] and [0038]: by comparing the reflected ultrasonic signals for at least two different time-of-flights for the plurality of ultrasonic transducers to produce the non-uniformity data, a third primary signal is identified), wherein the third primary signal has a later time of flight than the second primary signal (See FIG. 6A and paragraph [0064], lines 12-19: for example, an acoustic signal corresponding to a TOF received by an edge of the sensing layer (to the left of TOF 1) is the third primary signal with a later time of flight than the second primary signal corresponding to TOF 1 that is identified based on the comparing the characteristics of the multipath reflection signals of the ultrasonic sensor to the second primary signal (based on the non-uniformity data)).

Regarding Claim 12, Tang teaches:
The method of Claim 1, further comprising:
correcting the received acoustic signals for multipath reflection using determined primary signal contributions of the received acoustic signals (See FIG. 12: 1250) (See paragraph [0090] and paragraph [0072]: the received acoustic signals are corrected for multipath reflection using determined primary signal contributions of the received acoustic signals by appropriately adjusting the operating parameters (i.e., according to the optimum ToF disclosed in paragraph [0072])).

Regarding Claim 13, Tang teaches:
An ultrasonic sensor device (FIG. 4) comprising:
a plurality of ultrasonic transducers (FIG. 4: 450; See paragraph [0055]); and
a processor (FIG. 4: 460) (See paragraph [0055]), wherein the processor is configured to:
	access characteristics of multipath reflection signals of the ultrasonic sensor device (FIG. 12: 1230) (See paragraph [0085]: the non-uniformity data corresponds to characteristics of multipath reflection signals of the ultrasonic sensor device), wherein the characteristics of the multipath reflection signals of the ultrasonic sensor device comprise a relationship of primary signal contributions to multipath reflection signal contributions for acoustic signals received at the ultrasonic sensor device (See paragraph [0068], lines 23-29 and FIG. 10: a relationship of primary signal contributions (the signals of interest) to multipath reflection signal contributions (undesired signals) for acoustic signals received at the ultrasonic sensor device is shown in FIG. 10) at a plurality of times of flight for a plurality of locations of the ultrasonic sensor device (See paragraph [0069]: a time-of-flight map is produced, which is obtained in step 1230 of FIG. 12);
	receive acoustic signals at the ultrasonic sensor device over a time of flight range (See FIG. 6A and paragraph [0064], lines 12-19, showing that for a non-uniform contact layer, acoustic signals are received at the ultrasonic sensor device over a time of flight range, where the range depends on the shape of the non-uniform contact layer) while a target is interacting with the ultrasonic sensor device (See paragraph [0084], lines 4-9), wherein the acoustic signals comprise a primary signal contribution and a multipath reflection signal contribution (See paragraph [0063]);
	compare the characteristics of the multipath reflection signals of the ultrasonic sensor device to received acoustic signals (See FIG. 12: 1240) (See paragraph [0089], lines 1-7 and paragraph [0072]: in order to appropriately adjust the operating parameters based on the non-uniformity data, the characteristics of the multipath reflection signals (the non-uniformity data) of the ultrasonic sensor device is compared to received acoustic signals to arrive at the optimum ToF indicated by the non-uniformity data); and
	determine the primary signal contribution of the received acoustic signals at a plurality of times of flight (See FIG. 6A and paragraph [0072]: a ToF is determined for each ultrasonic transducer or group of ultrasonic transducers) of the time of flight range based on the characteristics of the multipath reflection signals of the ultrasonic sensor device  (See FIG. 12: 1250) (See paragraph [0090] and paragraph [0072]: once the operating parameters have been appropriately adjusted based on the non-uniformity data, the primary signal contribution of the received acoustic signals (the desired signal) at a plurality of times of flight of the time of flight range is determined based on the characteristics of the multipath reflection signals of the ultrasonic sensor device).

Regarding Claim 14, Tang teaches:
The ultrasonic sensor device of Claim 13, wherein the characteristics of the multipath reflection signals of the ultrasonic sensor comprise a proportionality of the primary signal contribution and the multipath reflection signal contributions (See paragraph [0068], lines 23-29 and FIG. 10: a proportionality of the primary signal contribution (the signals of interest) and the multipath reflection signal contributions (undesired signals) is determined based on the time-of-flight curve in FIG. 10) at a plurality of locations and different times of flight for the ultrasonic sensor (See paragraph [0069]: in order to create a ToF map, the proportion of the signals is determined at a plurality of locations (corresponding to the subsets of ultrasonic transducers of interest) and different times of flight for the ultrasonic sensor).

Regarding Claim 15, Tang teaches:
The ultrasonic sensor device of Claim 14, where the processor is further configured to:
receive a time of flight template  (See paragraph [0070], lines 6-16 and paragraph [0084], lines 16-20: the grid ToF map corresponds to a time light template) defining the proportionality of the primary signal contribution and the multipath reflection signal contributions (See paragraph [0068], lines 23-29 and FIG. 10: a proportionality of the primary signal contribution (the signals of interest) and the multipath reflection signal contributions (undesired signals) is determined based on the time-of-flight curve in FIG. 10) at the plurality of locations and the different times of flight of the ultrasonic sensor (See paragraph [0069]: in order to create a ToF map, the proportion of the signals is determined at a plurality of locations (corresponding to the subsets of ultrasonic transducers of interest) and different times of flight for the ultrasonic sensor) during calibration  (See paragraph [0068], last thirteen lines), wherein the characteristics of multipath reflection signals of the ultrasonic sensor comprise the time of flight template (See paragraph [0084], lines 16-20).

Regarding Claim 17, Tang teaches:
The ultrasonic sensor device of Claim 13, where the processor is further configured to:
identify an acoustic signal as a first primary signal of the target (See FIG. 12: 1250) (See paragraph [0090] and paragraph [0072]: once the operating parameters have been appropriately adjusted based on the non-uniformity data, an acoustic signal as a first primary signal (the desired signal) of the target; See FIG. 6A and paragraph [0064], lines 12-19: for example, an acoustic signal corresponding to TOF 2 is a first primary signal);
compare the characteristics of the multipath reflection signals of the ultrasonic sensor to the first primary signal (See FIG. 12: 1240) (See paragraph [0089], lines 1-7 and paragraph [0072]: in order to appropriately adjust the operating parameters based on the non-uniformity data, the characteristics of the multipath reflection signals (the non-uniformity data) of the ultrasonic sensor is compared to received acoustic signals to arrive at the optimum ToF indicated by the non-uniformity data; See FIG. 6A and paragraph [0064], lines 12-19: for example, the acoustic signal corresponding to TOF 2 is the first primary signal that is compared to the non-uniformity data in order to find an optimum ToF for the signal); and
identify a second primary signal based on the comparing the characteristics of the multipath reflection signals of the ultrasonic sensor to the first primary signal (See paragraph [0037] and [0038]: by comparing the reflected ultrasonic signals for at least two different time-of-flights for the plurality of ultrasonic transducers to produce the non-uniformity data, a second primary signal is identified), wherein the second primary signal has a later time of flight than the first primary signal (See FIG. 6A and paragraph [0064], lines 12-19: for example, the acoustic signal corresponding to TOF 1 is the second primary signal with a later time of flight than the first primary signal corresponding to TOF 2 that is identified based on the comparing the characteristics of the multipath reflection signals of the ultrasonic sensor to the first primary signal (based on the non-uniformity data)).

Regarding Claim 18, Tang teaches:
A non-transitory computer readable storage medium (FIG. 4: 470) having computer readable program code (See paragraph [0029]) stored thereon for causing a computer system (FIG. 4: 415) to perform a method (See FIG. 12) for multipath reflection (See paragraphs [0063] and paragraph [0064], lines 12-25, disclosing multipath reflection (i.e., undesired signal from the reflection of other layers and impurities)) correction of acoustic signals (See paragraph [0064], last ten lines and paragraph [0065], disclosing how acoustic signals are corrected for the non-uniform effects of the multipath reflection) received at an ultrasonic sensor (FIG. 4: 450):
accessing characteristics of multipath reflection signals of the ultrasonic sensor (FIG. 12: 1230) (See paragraph [0085]: the non-uniformity data corresponds to characteristics of multipath reflection signals of the ultrasonic sensor), wherein the characteristics of the multipath reflection signals of the ultrasonic sensor comprise a relationship of primary signal contributions to multipath reflection signal contributions for acoustic signals received at the ultrasonic sensor (See paragraph [0068], lines 23-29 and FIG. 10: a relationship of primary signal contributions (the signals of interest) to multipath reflection signal contributions (undesired signals) for acoustic signals received at the ultrasonic sensor is shown in FIG. 10) at a plurality of times of flight for a plurality of locations of the ultrasonic sensor (See paragraph [0069]: a time-of-flight map is produced, which is obtained in step 1230 of FIG. 12);
receiving acoustic signals at the ultrasonic sensor (FIG. 12: 1210) over a time of flight range (See FIG. 6A and paragraph [0064], lines 12-19, showing that for a non-uniform contact layer, acoustic signals are received at the ultrasonic sensor 520 over a time of flight range, where the range depends on the shape of the non-uniform contact layer) while a target is interacting with the ultrasonic sensor (See paragraph [0084], lines 4-9), wherein the acoustic signals comprise a primary signal contribution and a multipath reflection signal contribution (See paragraph [0063]);
comparing the characteristics of the multipath reflection signals of the ultrasonic sensor to received acoustic signals (See FIG. 12: 1240) (See paragraph [0089], lines 1-7 and paragraph [0072]: in order to appropriately adjust the operating parameters based on the non-uniformity data, the characteristics of the multipath reflection signals (the non-uniformity data) of the ultrasonic sensor is compared to received acoustic signals to arrive at the optimum ToF indicated by the non-uniformity data); and
determining the primary signal contribution of the received acoustic signals at a plurality of times of flight (See FIG. 6A and paragraph [0072]: a ToF is determined for each ultrasonic transducer or group of ultrasonic transducers) of the time of flight range based on the characteristics of the multipath reflection signals of the ultrasonic sensor (See FIG. 12: 1250) (See paragraph [0090] and paragraph [0072]: once the operating parameters have been appropriately adjusted based on the non-uniformity data, the primary signal contribution of the received acoustic signals (the desired signal) at a plurality of times of flight of the time of flight range is determined based on the characteristics of the multipath reflection signals of the ultrasonic sensor).

Regarding Claim 19, Tang teaches:
The non-transitory computer readable storage medium of Claim 18, wherein the characteristics of the multipath reflection signals of the ultrasonic sensor comprise a proportionality of the primary signal contribution and the multipath reflection signal contributions (See paragraph [0068], lines 23-29 and FIG. 10: a proportionality of the primary signal contribution (the signals of interest) and the multipath reflection signal contributions (undesired signals) is determined based on the time-of-flight curve in FIG. 10) at a plurality of locations and different times of flight for the ultrasonic sensor (See paragraph [0069]: in order to create a ToF map, the proportion of the signals is determined at a plurality of locations (corresponding to the subsets of ultrasonic transducers of interest) and different times of flight for the ultrasonic sensor).

Regarding Claim 20, Tang teaches:
The non-transitory computer readable storage medium of Claim 19, wherein the accessing the characteristics of multipath reflection signals of the ultrasonic sensor (See the above discussion of claim 18) comprises:
receiving a time of flight template (See paragraph [0070], lines 6-16 and paragraph [0084], lines 16-20: the grid ToF map corresponds to a time light template) defining the proportionality of the primary signal contribution and the multipath reflection signal contributions (See paragraph [0068], lines 23-29 and FIG. 10: a proportionality of the primary signal contribution (the signals of interest) and the multipath reflection signal contributions (undesired signals) is determined based on the time-of-flight curve in FIG. 10) at the plurality of locations and the different times of flight of the ultrasonic sensor (See paragraph [0069]: in order to create a ToF map, the proportion of the signals is determined at a plurality of locations (corresponding to the subsets of ultrasonic transducers of interest) and different times of flight for the ultrasonic sensor) during calibration  (See paragraph [0068], last thirteen lines), wherein the characteristics of multipath reflection signals of the ultrasonic sensor comprise the time of flight template (See paragraph [0084], lines 16-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Li et al. (US 20160026840 A1), hereinafter Li.

Regarding Claim 5, Tang does not explicitly teach:
The method of Claim 4, wherein the accessing the characteristics of multipath reflection signals of the ultrasonic sensor further comprises:
determining an image pattern template associated with a target interacting with the ultrasonic sensor from the received acoustic signals; and
combining the time of flight template and the image pattern template to generate a target template, wherein the characteristics of multipath reflection signals of the ultrasonic sensor comprise the target template.
However, in the same field of endeavor, biometric authentication (Li, Abstract), Li teaches:
determining an image pattern template (FIG. 4: 212; See paragraph [0068], lines 1-7: a pattern matching template corresponds to an image pattern template) associated with a target interacting (See FIG. 4: 202: an image of a fingerprint is captured; See paragraph [0065], lines 3-4) with an ultrasonic sensor from received acoustic signals (See paragraph [0061], lines 11-12) (FIG. 2: 103); and
combining a minutiae template and the image pattern template to generate a target template (See paragraph [0068], lines 1-7: a template may include a combination of a minutiae template and pattern matching template. This combination of templates corresponds to a target template).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Tang) so the accessing the characteristics of multipath reflection signals of the ultrasonic sensor further comprises the claimed steps (as taught by Li). Specifically, it would have been obvious to include a further image pattern template, as taught by Li, and combining it with the time of flight template taught by Tang to arrive at the claimed target template, such that the characteristics of multipath reflection signals of the ultrasonic sensor comprise the target template. Including a target template that is generated from a combination of multiple templates, would allow for the stored templates to be used to authenticate a user in a quick manner (See Li, paragraph [0060], last fifteen lines).

Regarding Claim 16, Tang does not explicitly teach:
The ultrasonic sensor device of Claim 15, where the processor is further configured to:
determine an image pattern template associated with a target interacting with the ultrasonic sensor from the received acoustic signals; and
combine the time of flight template and the image pattern template to generate a target template, wherein the characteristics of multipath reflection signals of the ultrasonic sensor comprise the target template.
However, in the same field of endeavor, biometric authentication (Li, Abstract), Li teaches:
determining an image pattern template (FIG. 4: 212; See paragraph [0068], lines 1-7: a pattern matching template corresponds to an image pattern template) associated with a target interacting (See FIG. 4: 202: an image of a fingerprint is captured; See paragraph [0065], lines 3-4) with an ultrasonic sensor from received acoustic signals (See paragraph [0061], lines 11-12) (FIG. 2: 103); and
combining a minutiae template and the image pattern template to generate a target template (See paragraph [0068], lines 1-7: a template may include a combination of a minutiae template and pattern matching template. This combination of templates corresponds to a target template).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ultrasonic sensor device (as taught by Tang) so the processor is further configured to perform the claimed steps (as taught by Li). Specifically, it would have been obvious to include a further image pattern template, as taught by Li, and combining it with the time of flight template taught by Tang to arrive at the claimed target template, such that the characteristics of multipath reflection signals of the ultrasonic sensor comprise the target template. Including a target template that is generated from a combination of multiple templates, would allow for the stored templates to be used to authenticate a user in a quick manner (See Li, paragraph [0060], last fifteen lines).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Kitchens et al. (US 20170090024 A1), hereinafter Kitchens.

Regarding Claim 9, Tang does not explicitly teach:
The method of Claim 8, wherein the second primary signal is received from a deeper layer within the target than the first primary signal.
However, in the same field of endeavor, ultrasonic sensor systems (Kitchens, paragraph [0002]), Kitchens teaches:
	A second primary signal (See FIG. 1D: 116b) is received from a deeper layer within a target than a first primary signal (FIG. 1D: 116a) (See paragraph [0071], lines 26-29 and paragraph [0073], lines 10-13: the second primary signal 116b is received from a sub-epidermal feature of the target object, which is a from a deeper layer within a target than a first primary signal 116a) .
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Tang) so the second primary signal is received from a deeper layer within the target than the first primary signal (as taught by Kitchens). Doing so would provide more reliable authentication by allowing the method to determine a spoof object (See Kitchens, paragraph [0055]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	YANNI; Mamdouh (US-20220043144-A1): pertinent because it is a co-pending application that is commonly owned that claims similar subject matter, but does not at this time serve as the basis for a provisional double patenting rejections.
	HALL; Daniela (US-20200257875-A1): pertinent for its teaching of the issues of multipath reflection in an ultrasonic sensor (See paragraph [0106]).
	AKHBARI; Sina (US-20190180069-A1): : pertinent for its teaching of the issues of multipath reflection in an ultrasonic sensor (See paragraph [0132]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692